Case 1:20-cv-23278-MGC Document 6 Entered on FLSD Docket 09/04/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-23278-MGC

 UNITED STATES OF AMERICA,

                               Plaintiff,

 vs.

 REAL PROPERTY LOCATED AT 7505 AND 7171
 FOREST LANE, DALLAS, TEXAS 75230, WITH
 ALL APPURTENANCES, IMPROVEMENTS, AND
 ATTACHMENTS THEREON, AND ANY RIGHT TO
 COLLECT AND RECEIVE ANY PROFIT, RENT,
 INCOME, AND PROCEEDS THEREFROM,

                               Defendant.
                                                              /

  EX PARTE RESTRAINING ORDER and ORDER DIRECTING CLERK TO UNSEAL
        THIS MATTER is before the Court on the Application of the United States for a
 restraining order to preserve the availability of all right to and interest in the real property
 located at 7505 and 7171 Forest Lane, Dallas, Texas 75230, with all appurtenances,
 improvements, and attachments thereon (the “CompuCom Campus”), and any right to
 collect and receive any profit, rent, income, and proceeds therefrom (together, the “Defendant
 Asset”), until further order of the Court. The Court has considered the application and the
 allegations of the Complaint, is otherwise advised of the premises, and finds as follows:
        1.      The Court has authority under 18 U.S.C. § 983(j)(1)(A), upon application of
 the United States, to “enter a restraining order” in order to “maintain [and] preserve the
 availability of property subject to civil forfeiture upon the filing of a civil forfeiture complaint
 alleging that the property with respect to which the order is sought is subject to civil
 forfeiture.”
        2.      The Court further has the authority, under Rule G of the Supplemental Rules
 for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Rule G”), to enter “any
Case 1:20-cv-23278-MGC Document 6 Entered on FLSD Docket 09/04/2020 Page 2 of 3



 order necessary to preserve [ ] property, to prevent its removal or encumbrance, or to prevent
 its use in a criminal offense.” Rule G(7)(a).
          3.      The facts alleged in the Complaint, and summarized in the Government’s
 Application, establish probable cause that the Defendant Asset is subject to forfeiture to the
 United States.
          4.      The Order sought by the United States is necessary to maintain and preserve
 the Defendant Asset.
          5.      The Application is properly granted ex parte.
          Accordingly, based on the foregoing, and for good cause shown, the Application is
 GRANTED, and it is hereby ORDERED that:
          a.      Optima 7171 LLC, Mordechai Korf, Uriel Laber, Ihor Kolomoisky, and
 Gennaidy Boholiubov, and their attorneys, agents, and anyone acting on their behalf, and all
 persons or entities acting in concert or participation with any of the above, and any and all
 persons and entities having actual knowledge of the order shall not directly or indirectly,
 transfer, sell, assign, pledge, distribute, encumber, attach or dispose of in any manner, cause
 to be transferred, sold, assigned, pledged, distributed, encumbered, attached or disposed of in
 any manner; or take, or cause to be taken, any action that would have the effect of
 depreciating, damaging, or in any way diminishing the value of the Defendant Asset,
 including any action that would increase costs or reduce revenues unless approved in writing
 by the Government.
          b.      Optima 7171 LLC, Mordechai Korf, Uriel Laber, Ihor Kolomoisky, and
 Gennaidy Boholiubov are required to maintain the present contracts and agreements related
 to the Defendant Asset, and adhere to all provisions of any applicable contract or agreement,
 and to maintain the present condition of the Defendant Asset, including timely payment of
 the mortgage, insurance, utilities, taxes, and assessments, as well as ensuring that the
 CompuCom Campus is in compliance with all laws and regulations, until further order of this
 Court.
          c.      Optima 7171 LLC, Mordechai Korf, Uriel Laber, Ihor Kolomoisky, and
 Gennaidy Boholiubov shall not make any effort to interfere with the operation or preservation
 of the Defendant Asset, and shall maintain the current levels of rent, income, and any other
 proceeds it receives in the course of such operation.

                                                  2
Case 1:20-cv-23278-MGC Document 6 Entered on FLSD Docket 09/04/2020 Page 3 of 3



 IT IS FURTHER ORDERED that the Clerk of Court is directed to UNSEAL the
 Government’s Application for Post Complaint Restraining Order (ECF No. 5).
        DONE AND ORDERED in Miami, Florida, this 3rd day of September 2020.




 Copies furnished to:
 Counsel of Record




                                           3
